

117 HR 4819 IH: National Nuclear University Research Infrastructure Reinvestment Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4819IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Gonzalez of Ohio (for himself, Mr. Foster, Mr. Casten, and Mr. Meijer) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo require the Secretary of Energy to revitalize existing university infrastructure relating to nuclear science and engineering and establish new university-based nuclear science and engineering facilities, and for other purposes.1.Short titleThis Act may be cited as the National Nuclear University Research Infrastructure Reinvestment Act of 2021.2.PurposesThe purposes of this Act are—(1)to upgrade the nuclear research capabilities of universities in the United States to meet the research requirements of advanced nuclear energy systems;(2)to ensure the continued operation of university research reactors;(3)to coordinate available resources to enable the establishment, including the start and efficient completion of construction, of new nuclear science and engineering facilities; and(4)to support—(A)workforce development critical to maintaining United States leadership in nuclear science and engineering and related disciplines; and(B)the establishment or enhancement of nuclear science and engineering capabilities and other, related capabilities at historically Black colleges and universities, Tribal colleges or universities, minority-serving institutions, EPSCoR universities, junior or community colleges, and associate-degree-granting colleges.3.University infrastructure collaborationSection 954(a) of the Energy Policy Act of 2005 (42 U.S.C. 16274(a)) is amended—(1)in paragraph (2), by amending subparagraph (D) to read as follows:(D)promote collaborations, partnerships, and knowledge sharing between institutions of higher education, National Laboratories, industry, and associated labor unions; and; and(2)by amending paragraph (4) to read as follows:(4)Strengthening University Research and Training Reactors and Associated Infrastructure(A)In generalIn carrying out the program under this subsection, the Secretary may support—(i)converting research reactors from high-enrichment fuels to low-enrichment fuels and upgrading operational instrumentation;(ii)revitalizing and upgrading existing nuclear science and engineering infrastructure that support the development of advanced nuclear technologies and applications;(iii)regional or subregional university-led consortia to—(I)broaden access to university research reactors;(II)enhance existing university-based nuclear science and engineering infrastructure; and(III)provide project management, technical support, quality engineering and inspections, manufacturing, and nuclear material support;(iv)student training programs, in collaboration with the United States nuclear industry, in relicensing and upgrading reactors, including through the provision of technical assistance; and(v)reactor improvements that emphasize research, training, and education, including through the Innovations in Nuclear Infrastructure and Education Program or any similar program.(B)Authorization of appropriationsOf any amounts appropriated to carry out the program under this subsection, there is authorized to be appropriated to the Secretary to carry out clauses (ii) and (iii) of subparagraph (A) $55,000,000 for each of fiscal years 2022 through 2026..4.Advanced Nuclear Research Infrastructure Enhancement SubprogramSection 954(a) of the Energy Policy Act of 2005 (42 U.S.C. 16274(a)), as amended by section 3, is further amended—(1)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively;(2)by inserting after paragraph (4) the following:(5)Advanced Nuclear Research Infrastructure Enhancement(A)In generalThe Secretary shall carry out a subprogram to be known as the Advanced Nuclear Research Infrastructure Enhancement Subprogram in order to—(i)demonstrate various advanced nuclear reactor and nuclear microreactor concepts;(ii)establish medical isotope production reactors or other specialized applications; and(iii)advance other research infrastructure that, in the determination of the Secretary, is consistent with the mission of the Department.(B)New nuclear science and engineering facilitiesIn carrying out the subprogram, the Secretary shall establish—(i)not more than 4 new research reactors; and(ii)new nuclear science and engineering facilities, as required to address research demand and identified infrastructure gaps.(C)LocationsNew research reactors and facilities established under subparagraph (B) shall be established in a manner that—(i)supports the regional or subregional consortia described in paragraph (4)(C); and(ii)encourages the participation of—(I)historically Black colleges and universities;(II)Tribal colleges or universities;(III)minority-serving institutions;(IV)EPSCoR universities;(V)junior or community colleges; and(VI)associate-degree-granting colleges.(D)Authorization of appropriationsOf any amounts appropriated to carry out the program under this subsection, there are authorized to be appropriated to the Secretary to carry out the subprogram under this paragraph—(i)$10,000,000 for fiscal year 2022;(ii)$45,000,000 for fiscal year 2023;(iii)$60,000,000 for fiscal year 2024;(iv)$65,000,000 for fiscal year 2025;(v)$80,000,000 for fiscal year 2026;(vi)$140,000,000 for fiscal year 2027;(vii)$120,000,000 for fiscal year 2028; and(viii)$80,000,000 for fiscal year 2029.; and(3)by amending paragraph (9), as redesignated by paragraph (1) of this subsection, to read as follows:(9)DefinitionsIn this subsection:(A)Associate-degree-granting collegeThe term associate-degree-granting college means an institution of higher education (as determined under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that—(i)is a nonprofit institution that offers a 2-year associate-degree program or a 2-year certificate program; or(ii)is a proprietary institution that offers a 2-year associate degree program.(B)Junior facultyThe term junior faculty means a faculty member who was awarded a doctorate less than 10 years before receipt of an award from the grant program described in paragraph (2)(B).(C)Junior or community collegeThe term junior or community college has the meaning given the term in section 312 of the Higher Education Act of 1965 (20 U.S.C. 1058).(D)EPSCoR universityThe term EPSCoR university means an institution of higher education located in a State eligible to participate in the program defined in section 502 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p note).(E)Historically black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(F)Minority-serving institutionThe term minority-serving institution means a Hispanic-serving institution, an Alaska Native-serving institution, a Native Hawaiian-serving institutions, a Predominantly Black Institution, an Asian American and Native American Pacific Islander-serving institution, or a Native American-serving nontribal institution as described in section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(G)Tribal college or universityThe term Tribal college or university has the meaning given such term in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)..